IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: CANVASS OF ABSENTEE AND/OR : No. 676 MAL 2020
MAIL-IN BALLOTS OF NOVEMBER 3, 2020 :
GENERAL ELECTION                    :
                                    :
                                    :
PETITION OF: DONALD J. TRUMP FOR    :
PRESIDENT, INC.                     :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2020 the Emergency Petition for Allowance

of Appeal is DENIED.